DETAILED ACTION
Status of Application
Receipt of the Claims and Remarks filed on 2/15/2021, is acknowledged.
	Claims 4, 9-12, and 15 are amended.
Claims 19-20 are newly added.
Claims 1-20 are pending and currently under consideration. 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 6-9 of the remarks (filed 2/15/2021) regarding the rejections under 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive.
Therefore the previous rejections under 35 USC 102(a)(1) and 35 USC 103 have been withdrawn.
However, upon further consideration, Examiner now incorporates the Liu et al. (WO 2014082299 A1) reference as the new primary reference.
Since the new grounds of rejection are not necessitated by amendment, this action is made NON-FINAL.

Allowable Subject Matter
19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8, 10-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (WO 2014082299 A1) hereinafter Liu.
	Regarding claims 1, 5, 13, 15, and 20, Liu is drawn to a composition for caring for and/or making up keratin materials, wherein the composition comprises microcapsules having a size ranging from 100 to 400 microns (microcapsules represent particles), wherein microcapsules comprise at least one colorant, said colorant(s) including preferably at least one inorganic pigment, wherein said microcapsules includes at least 70% by weight of colorant(s), compared to the total weight of said microcapsules 
 	Regarding claims 2 and 6, Liu discloses microcapsules having a size ranging from 100 to 400 microns (100-400 microns is 0.1-0.4mm which falls in the range of 0.1-10mm) (abstract).
 	Regarding claims 3, 8, and 17, Liu discloses the microcapsule comprises (A) a core and (B) a pressure-breakable wall layer surrounding said core (particles of the core/shell type) (abstract).
 	Regarding claim 10, Liu discloses the core of the microcapsule comprises binder selected from at least one hydrophilic polymer (pg 14, ln 30-32), such as corn starch (gelling agent) (pg. 25, ln 22-23).
 	Regarding claim 11, Liu discloses the composition comprising microparticles as a Blemish Balm product able to cover imperfections (smoothening-concealing effect filler) (page 1, ln 9-10).
 	Regarding claim 12, Liu discloses at least one colorant (abstract), and discloses “colorant” refers to organic pigments such as synthetic or natural dyes and inorganic pigments such as metal oxides, or lakes (particles further comprise at least one coloring agent that is different from said one or more pigment) (page 12, ln. 14-18). 
 	Regarding claim 14, Liu discloses the composition comprising a physiologically acceptable medium including at least an aqueous phase and microcapsules (pg. 4, ln. 8-10).

 	These teachings clearly anticipate the claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 7, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO 2014082299 A1) hereinafter Liu as applied to claims 1-3, 5, 6, 8, 10-17, and 20 above and further in view of Lachmann et al. (WO 2011006657 A1) hereinafter Lachmann.
 	The teachings of Liu are disclosed above.
 	Regarding claims 4 and 9, Liu does not explicitly disclose wherein the particle comprises a core that is liquid.
 	However, Lachmann is drawn to compositions comprising microencapsulated colorant granules (abstract).
 	Lachmann discloses the core and shell may contain some water not exceeding 1 to 30% by weight of the granule (comprises a core that is liquid and an enveloping shell) (pg. 4, ln 5-8).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu, 
	One of ordinary skill in the art would have been motivated to do so because both Liu and Lachmann are in the field of microencapsulated colorants for cosmetics, thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
 	Regarding claims 7 and 18, Lachmann discloses producing colorant granules about 400-450 micrometers in diameter (pg. 17, ln 26-28). One of ordinary skill in the art would reasonably expect success in achieving diameters such that the coefficient of variation of the diameters of the colored particles is less than 10% based on the teachings from Lachmann because diameter values within the range of 400 to 450 micrometers would produce a coefficient of variation of the diameters of the colored particles is less than 10%.

Conclusion
	No claims are allowed.
Since the new grounds of rejection are not necessitated by amendment, this action is made NON-FINAL.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANGLONG N TRUONG/Examiner, Art Unit 1615